
	
		I
		111th CONGRESS
		2d Session
		H. R. 6127
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Mr. Buyer introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  continued provision of health care services to certain veterans who were
		  exposed to sodium dichromate while serving as a member of the Armed Forces at
		  or near the water injection plant at Qarmat Ali, Iraq, during Operation Iraqi
		  Freedom.
	
	
		1.Short titleThis Act may be cited as the
			 Extension of Health Care Eligibility
			 for Veterans Who Served at Qarmat Ali Act.
		2.Department of
			 Veterans Affairs continued provision of health care services to certain
			 veterans who were exposed to sodium dichromate while serving as a member of the
			 Armed Forces at or near the water injection plant at Qarmat Ali, Iraq, during
			 Operation Iraqi Freedom
			(a)In
			 generalParagraph (1) of
			 section 1710(e) of title 38, United States Code, is amended by adding at the
			 end the following new subparagraph:
				
					(F)(i)Subject to paragraph
				(2), a veteran described in clause (ii) is eligible for hospital care, medical
				services, and nursing home care under subsection (a)(2)(F) for any disability,
				notwithstanding that there is insufficient medical evidence to conclude that
				such disability may be associated with the exposure described in clause
				(ii)(II).
						(ii)A veteran described in this clause
				is a veteran who—
							(I)served on active duty at or near the water
				injection plant at Qarmat Ali, Iraq, during Operation Iraqi Freedom;
							(II)is notified by the Secretary of possible
				exposure to sodium dichromate (or other toxic substances) occurring during such
				service; and
							(III)enrolls in the patient enrollment system
				under section 1705 of this title pursuant to clause (i) before the date that is
				five years after the date on which the Secretary notifies the veteran as
				described in subclause (II).
							(iii)The Secretary may base a notification
				described in clause (ii)(II) on information received from the Secretary of
				Defense.
						.
			(b)Conforming
			 amendmentParagraph (2)(B) of such section is amended by striking
			 or (E) and inserting (E), or (F).
			
